Citation Nr: 1502313	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-23 978	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus type 2 with erectile dysfunction prior to May 25, 2006 and entitlement to a disability rating in excess of 20 percent on and after May 25, 2006.  

2.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status post bypass, prior to April 10, 2009 and entitlement to an initial disability rating in excess of 30 percent on and after April 10, 2009.  

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

4.  Entitlement to a compensable initial disability rating for left lower extremity peripheral neuropathy prior to April 10, 2009 and an initial disability rating in excess of 10 percent on and after April 10, 2009.  

5.  Entitlement to a compensable initial disability rating for right lower extremity peripheral neuropathy prior to April 10, 2009 and an initial disability rating in excess of 10 percent on and after April 10, 2009.

6.  Entitlement to a compensable initial disability rating for left upper extremity peripheral neuropathy.  

7.  Entitlement to a compensable initial disability rating for right upper extremity peripheral neuropathy.  

8.  Entitlement to a compensable initial disability rating for diabetic retinopathy and cataracts.

9.  Entitlement to an initial disability rating in excess of 20 percent for residuals, prostate cancer.

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type 2 with erectile dysfunction.

11.  Entitlement to an effective date prior to May 25, 2006 for the grant of service connection for coronary artery disease, status post bypass.  

12.  Entitlement to an effective date prior to July 25, 2006, for the grant of service connection for tinnitus.  

13.  Entitlement to an effective date prior to May 25, 2006 for the grant of service connection for left lower extremity peripheral neuropathy.  

14.  Entitlement to an effective date prior to May 25, 2006, for the grant of service connection for right lower extremity peripheral neuropathy.  

15.  Entitlement to an effective date prior to April 10, 2009, for the grant of service connection for left upper extremity peripheral neuropathy.  

16.  Entitlement to an effective date prior to April 10, 2009, for the grant of service connection for right upper extremity peripheral neuropathy.

17.  Entitlement to an effective date prior to April 24, 2009, for the grant of service connection for diabetic retinopathy and cataracts.

18.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in June 2009 and June 2014 (residuals, prostate cancer) by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Detroit Michigan, respectively.  Jurisdiction of the case now resides with the Detroit, Michigan RO.  

In his notice of disagreement, the Veteran generally disagreed with the ratings assigned to his service-connected disabilities and with the effective dates.  Liberally construed, the Board finds that the Veteran's statements express disagreement with the effective dates assigned to the grants of service connection for coronary artery disease, status post bypass, tinnitus, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, and diabetic retinopathy and cataracts.  The issues are therefore included on the title page of this decision.  

The Veteran and his attorney contend that he is unemployable due to his service-connected disabilities.  The Board finds that the issue of entitlement to a TDIU is before the Board.  While the AOJ separately adjudicated the issue of entitlement to a TDIU in a November 2013 rating decision, the issue is considered part and parcel to the claims for higher initial disability ratings and a higher disability rating for diabetes mellitus type 2 with erectile dysfunction.   In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  While a separate appeal was not perfected as to the issue of entitlement to a TDIU, pursuant to Rice, the TDIU issue is part and parcel of the perfected appeal as to the ratings assigned.

A June 2014 rating decision granted entitlement to service connection for residuals, prostate cancer, and assigned an initial disability rating of 20 percent effective October 2, 2013.  A September 2014 rating decision indicated that a claim for a higher disability rating was received in June 2014.  The September 2014 rating decision denied entitlement to an initial disability rating in excess of 20 percent for residuals, prostate cancer.  However, the Board finds that the request for a higher disability rating, received within the one-year period in which to appeal the June 2014 rating decision, constitutes a notice of disagreement.  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Therefore, the issue is in appellate status and listed on the title page of this decision.  

The issues of entitlement to a disability rating in excess of 10 percent for diabetes mellitus type 2 with erectile dysfunction prior to May 25, 2006 and entitlement to a disability rating in excess of 20 percent on and after May 25, 2006, entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status post bypass, prior to April 10, 2009 and entitlement to an initial disability rating in excess of 30 percent on and after April 10, 2009, entitlement to a compensable initial disability rating for left lower extremity peripheral neuropathy prior to April 10, 2009 and an initial disability rating in excess of 10 percent on and after April 10, 2009, entitlement to a compensable initial disability rating for right lower extremity peripheral neuropathy prior to April 10, 2009 and an initial disability rating in excess of 10 percent on and after April 10, 2009, entitlement to a compensable initial disability rating for left upper extremity peripheral neuropathy, entitlement to a compensable initial disability rating for right upper extremity peripheral neuropathy, entitlement to a compensable initial disability rating for diabetic retinopathy and cataracts, entitlement to an initial disability rating in excess of 20 percent for residuals, prostate cancer, entitlement to service connection for hypertension, entitlement to an effective date prior to May 25, 2006 for the grant of service connection for coronary artery disease, status post bypass, entitlement to an effective date prior to July 25, 2006, for the grant of service connection for tinnitus, entitlement to an effective date prior to May 25, 2006 for the grant of service connection for left lower extremity peripheral neuropathy, entitlement to an effective date prior to May 25, 2006, for the grant of service connection for right lower extremity peripheral neuropathy, entitlement to an effective date prior to April 10, 2009, for the grant of service connection for left upper extremity peripheral neuropathy, entitlement to an effective date prior to April 10, 2009, for the grant of service connection for right upper extremity peripheral neuropathy, entitlement to an effective date prior to April 24, 2009, for the grant of service connection for diabetic retinopathy and cataracts, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2014 written correspondence from the Veteran's attorney, it was requested that the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus be withdrawn.



CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  While the addendum to the VA Form 9 indicated that the disability rating and effective date assigned to the tinnitus was not being appealed, the VA Form 9 itself indicated that the Veteran wished to appeal all issues listed on the Statement of the Case.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7 (2011).  The AOJ certified the issue for appellate consideration.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).

Following certification of the appeal to the Board, in November 2014 written correspondence from the Veteran's attorney, it was indicated that the Veteran desired to withdraw the issue of entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, it is dismissed.



ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is dismissed.


REMAND

In a November 2014 statement, the Veteran's attorney noted that the Veteran was last examined for his service-connected disabilities in April 2012.  His attorney explained that a remand for new VA examinations was required because the Veteran continued to have worsening symptomatology specific to the diabetic residuals and the heart condition.  As the evidence indicates a worsening of the Veteran's disabilities since his last VA examination, new VA examinations are required to address the current nature and severity of his service-connected disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

With respect to the issue of entitlement to service connection for hypertension, the Veteran was provided a VA examination in April 2009.  In the section entitled "Assessment", the examiner noted "Hypertension, not directly related to or aggravated by diabetes mellitus."  The examiner did not provide any reasoning or rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As a result, the Board finds that the opinion is inadequate and a new VA examination and opinion is required.  

With respect to the issues regarding entitlement to earlier effective dates for the grants of service connection for coronary artery disease, status post bypass, tinnitus, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, and diabetic retinopathy and cataracts, the AOJ did not issue a Statement of the Case (SOC) as to the issues.  While the Veteran disagreed with the effective dates in his notice of disagreement, there is no reference to the matters in the SOC.  As a result, the issues must be remanded for issuance of a SOC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As explained in the Introduction, the Board finds that a notice of disagreement was received with respect to the initial disability rating of 20 percent assigned to the residuals, prostate cancer.  A SOC has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  The Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, concerning the issue of entitlement to a TDIU, the Board finds that a VA examination is warranted to determine whether the Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  In this case, the Board finds that an examination discussing the combined effects of all service-connected disabilities, especially in light of the Veteran's contentions that all of his service-connected disabilities preclude employment, would be helpful in adjudicating the issue.


Accordingly, the issues are REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issues of entitlement to earlier effective dates for the grants of service connection for coronary artery disease, status post bypass, tinnitus, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, and diabetic retinopathy and cataracts, and the issue of entitlement to an initial disability rating in excess of 20 percent for residuals, prostate cancer.  Notify the Veteran that to vest the Board with jurisdiction over any of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any such issue, return the issue to the Board for review.

2.  Send the Veteran a new notice letter for TDIU, to include a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected diabetes mellitus type 2 with erectile dysfunction.  The claims folder must be reviewed and the examiner must indicate that the review was completed. Any indicated tests and studies must be completed.  

List all relevant manifestations and findings.  The examiner should indicate whether the diabetes mellitus type 2 is managed by diet, injection of insulin, and/or regulation of activities; any episodes of ketoacidosis or hypoglycemic reactions, including any that requires hospitalization and the frequency of hospitalization; any weight loss or loss of strength; and any other complications.

4.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected coronary artery disease, status post bypass.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  

List all relevant manifestations and findings.  

5.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  

The examiner should indicate whether any paralysis is complete or incomplete.  In addition, please address whether any incomplete paralysis is mild, moderate, or severe.  

6.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected diabetic retinopathy and cataracts.  Any indicated tests and studies must be completed.  

List all relevant manifestations and findings.  

7.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his hypertension.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  

Following examination of the Veteran and review of the claims folder, respond to the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to or otherwise caused by active service.  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus type 2 with erectile dysfunction.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.

8.  Thereafter, schedule the Veteran for a VA examination to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Rationale must be provided for the opinion proffered.

9.  After completion of the above and any other development indicated, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


